DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third angle from claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-18 are objected to because of the following informalities:
Claim 16, lines 1-3, recites “wherein the distance of the steering device from the end of the armrest can be varied, and wherein the steering device further comprises a plurality of finger notches” which should be changed to --wherein the steering device further comprises a plurality of finger notches-- because the language about the distance is already found in claim 1.
Claim 17, lines 1-5, recites “wherein the first angle of the axis of rotation of the steering device relative to the vertical axis can be varied, wherein the steering device includes a head part that is fixed relative to the armrest, and wherein the head part is disposed on the rotatable wheel element” which should be changed to --wherein the steering device includes a head part that is fixed relative to the armrest, and wherein the head part is disposed on the rotatable wheel element-- because the language about the first angle is already found in claim 1.
Claim 18, lines 1-5, recites “wherein the second angle of the longitudinal axis of the steering device relative to the longitudinal axis of the armrest can be varied, wherein the rotatable wheel element is mounted on a base part, and wherein the base part is connected to the front region of the arm” which should be changed to --wherein the rotatable wheel element is mounted on a base part, and wherein the base part is connected to the front region of the arm-- because the language about the second angle is already found in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 3-4, recites “a third angle relative to the longitudinal axis of the armrest with respect to a seat surface of the vehicle seat” which is indefinite because it is unclear how the third angle is different from or related to the first and second angles from claim 1.  The limitation “a seat surface” is broad therefore it is unclear how the third angle is to be viewed and/or defined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US 7,654,359 B2) in view of Gayon et al. (US 11,285,850 B2) in further view of Hefner et al. (US 2008/0023250 A1).
Regarding claim 1, Ott et al. discloses a **[steering]** device for a vehicle, comprising:
at least one rotatable wheel element (14), wherein a circumference (the outer circular surface of 14) of the rotatable wheel element can be at least partially grasped by fingers of a hand of a driver of the vehicle placed on the steering device, wherein the rotatable wheel element can be rotated about an axis of rotation (the axial centerline of 14), and wherein the steering device is attached to an armrest (1) of a vehicle seat (Column 2 / Line 51).
Ott et al. does not disclose an arm that includes a front region and a rear region connected to the steering device, wherein the rear region of the arm connects the arm to the armrest, wherein the steering device is disposed on a first side of the front region, and that at least one of a distance of the steering device from an end of the armrest, a first angle of the axis of rotation of the steering device relative to a vertical axis, and a second angle of a longitudinal axis of the steering device relative to a longitudinal axis of the armrest can be varied.
Gayon et al. teaches an arm (16) that includes a front region (the part of 16 where 14 is located) and a rear region (the left end of 16 in Figure 1) connected to a device (18), wherein the rear region of the arm connects the arm to an armrest (12), wherein the steering device is disposed on a first side (the top of 14) of the front region, and wherein at least one of a distance of the element from an end (12b) of the armrest, a first angle (a; Figure 4) of the axis of rotation of the element relative to a vertical axis (A1), and a second angle (8; Figure 1) of a longitudinal axis (the axial centerline of 12) of the element relative to a longitudinal axis (the axial centerline of 12) of the armrest can be varied for the purpose of providing an armrest module that allows greater variety in the adjustments to the position of the human-machine interface than armrests of the prior art, which allows better adaptation to the occupant of the vehicle seat (Column 1 / Lines 52-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering device of Ott et al. to have an arm that includes a front region and a rear region connected to the steering device, to have the rear region of the arm be connected to the armrest, to have the steering device be disposed on a first side of the front region, and to have at least one of a distance of the steering device from an end of the armrest, a first angle of the axis of rotation of the steering device relative to a vertical axis, and a second angle of a longitudinal axis of the steering device relative to a longitudinal axis of the armrest be variable for the purpose of providing an armrest module that allows greater variety in the adjustments to the position of the human-machine interface than armrests of the prior art, which allows better adaptation to the occupant of the vehicle seat, as taught by Gayon et al.
Ott et al. in view of Gayon et al. does not disclose that the arm is disposed below the armrest.
Hefner et al. teaches an arm (30) that is disposed below an armrest (32), and a steering device (38) attached to a front region of the arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arm of Ott et al. in view of Hefner et al. to be disposed below the armrest, as taught by Hefner et al., for the purpose of allowing a greater amount of access to the arm thus allowing for easier maintenance.
Regarding claim 2, Ott et al. discloses that the axis of rotation is aligned vertically (see Figure 2).
Regarding claim 3, Ott et al. discloses a head part (4), wherein the head part is arranged in a stationary manner relative to the armrest, and wherein the head part is arranged above the rotatable wheel element for the placement of a palm of the hand.
Regarding claim 4, Ott et al. discloses that the head part is at least in part height- adjustable (the part of 4 that connects to 3 is capable of being adjusted thus meeting the claim limitation) in order to space apart the fingers projecting downwards and the rotatable wheel element such that end regions (the fingertips) of the fingers grasp the rotatable wheel element.
Regarding claim 5, Ott et al. discloses that a base part (2) is arranged below the rotatable wheel element in a stationary manner relative to the armrest, the base part having at least partially integrated first function keys (6-9).
Regarding claim 7, Ott et al. in view of Gayon et al. discloses that the wheel element has finger grooves (the grooves on the outer circumference of 14 as shown in Figure 2; Ott et al.) on the circumference, and wherein the front region is disposed in front of the armrest along a first direction (to the right in Figure 1 of Gayon et al.) of the longitudinal axis.
Regarding claim 8, Ott et al. in view of Gayon et al. discloses that the wheel element can perform a rotary movement by an angle of rotation of up to 180° in a clockwise direction or in a counterclockwise direction (14 rotates about the axis of rotation thus meets the claim limitation; Ott et al.), and wherein the rear region of the arm includes rails (Column 5 / Lines 13-15 of Gayon et al.) that connect the arm to the armrest.
Regarding claim 9, Ott et al. discloses that the rotary movement **[can be acted upon by a restoring force]**.
Regarding claim 10, Ott et al. discloses that the angle of rotation is **[adapted to a current driving speed of the vehicle]**.
Regarding claim 11, Ott et al. discloses that the head part, the base part, and the wheel element have an at least partially circular design (2, 14, and 4 all have curved portions thus are viewed as having an at least partially circular design).
Regarding claim 13, Ott et al. discloses that a head part (4) and the base part are extended at a rear of the head part and the base part towards the armrest to support a palm of the hand(as best understood, the location of elements 2 and 4 meet this claim limitation).
Regarding claim 14, Ott et al. discloses that the rotatable wheel element can perform a rotary movement by an angle of rotation of up to 40° in a clockwise direction or in a counterclockwise direction (14 rotates about the axis of rotation thus meets the claim limitation).
Regarding claim 15, Ott et al. discloses that the rotary movement can be acted upon by a damping force (17 is a friction lining which dampens movement of 14).
Regarding claim 16, Ott et al. in view of Gayon et al. discloses that the distance of the steering device from the end of the armrest can be varied (see the rejection of claim 1), and wherein the steering device further comprises a plurality of finger notches (the grooves on the outer circumference of 14 as shown in Figure 2; Ott et al.).
Regarding claim 17, Ott et al. in view of Gayon et al. discloses that the first angle of the axis of rotation of the steering device relative to the vertical axis can be varied (see the rejection of claim 1), wherein the steering device includes a head part (4; Ott et al.) that is fixed relative to the armrest, and wherein the head part is disposed on the rotatable wheel element.
Regarding claim 18, Ott et al. in view of Gayon et al. discloses that the second angle of the longitudinal axis of the steering device relative to the longitudinal axis of the armrest can be varied (see the rejection of claim 1; see Figure 4 of Gayon et al.), wherein the rotatable wheel element is mounted on a base part (2; Ott et al.), and wherein the base part is connected to the front region of the arm.
Regarding claim 20, Ott et al. discloses that rotation of the rotatable wheel element **[actuates steering of the vehicle]**.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US 7,654,359 B2) in view of Gayon et al. (US 11,285,850 B2) in further view of Hefner et al. (US 2008/0023250 A1) as applied to claim 5 above, and further in view of Peissner et al. (US 9,321,348 B2).
Regarding claim 6, Ott et al. in view of Gayon et al. in further view of Hefner et al. discloses all of the limitations, see above, but does not disclose that second function keys are arranged on a head part, the first and second function keys being further vehicle functions, the further vehicle functions including at least one of light functions, turn signal functions, a parking function, a horn function.
Peissner et al. teaches function keys (12-14) that are arranged on a head part (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head part of Ott et al. in view of Gayon et al. in further view of Hefner et al. to have second function keys arranged on the head part, as taught by Peissner et al., for the purpose of providing a structure that allows the user to operate and/or engage devices of the vehicle while grasping the steering device. Once Ott et al. in view of Gayon et al. in further view of Hefner et al. is modified by Peissner et al., the first and second function keys would be further vehicle functions and the further vehicle functions would include at least one of light functions, turn signal functions, a parking function, a horn function and the like. It is noted that the function of a key/button can be changed to based on the desired functions of the user.
Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gayon et al. (US 11,285,850 B2) as applied to claim 1 above, and further in view of Linckh (DE 19956870 A1; see Applicant provided machine translation).
Regarding claim 12, Ott et al. discloses that the **[steering]** device is arranged in front of the armrest when viewed in a vehicle seat direction (see Figure 1) and extends relative to a longitudinal axis (the axial centerline of 1 in Figure 1) of the armrest with respect to a seat surface of the vehicle seat.
Ott et al. in view of Gayon et al. in further view of Hefner et al. does not disclose that the steering device is pivoted outwards by an angle relative to a longitudinal axis of the armrest.
Linckh teaches a steering device (20) that is pivoted outwards by an angle (the angle between the axial centerline of 26 and the center of 20) relative to a longitudinal axis (the axial centerline of 26 in Figure 2) of an armrest (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ott et al. in view of Gayon et al. in further view of Hefner et al. to be pivoted outwards by an angle relative to a longitudinal axis of the armrest, as taught by Ott et al., for the purpose of providing more area in front armrest to allow for easier egress and ingress from the vehicle seat.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656